276 P.3d 1239 (2012)
2012 UT App 111
Hussein MOGOLO, Petitioner and Appellant,
v.
Rukia ABDULLA, Respondent and Appellee.
No. 20120032-CA.
Court of Appeals of Utah.
April 12, 2012.
Hussein Mogolo, Salt Lake City, Appellant Pro Se.
Rukia Abdulla, Houston, TX, Appellee Pro Se.
Before Judges VOROS, ORME, and ROTH.

DECISION
PER CURIAM.
¶ 1 Hussein Mogolo appeals the district court's final order, which was entered on *1240 December 12, 2011. This matter is before the court on its own motion for summary disposition based upon lack of jurisdiction due to Mogolo's failure to file a timely notice of appeal. See Utah R.App. P. 4(a).
¶ 2 A notice of appeal must be filed "with the clerk of the trial court within 30 days after the date of entry of the judgment or order appealed from." Id. If an appeal is not timely filed, this court lacks jurisdiction to hear the appeal and must dismiss. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616.
¶ 3 The district court entered its final order on December 12, 2011. Therefore, Mogolo was required to file his notice of appeal within thirty days of that date, i.e., January 11, 2012. However, Mogolo did not file his notice of appeal until January 12, 2012. Thus, the notice of appeal was untimely. Because Mogolo did not timely file his notice of appeal, this court lacks jurisdiction to hear the appeal and has no choice but to dismiss it. See Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989).
¶ 4 The appeal is dismissed.